DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claim 1 is pending in the case. Claim 1 is an independent claim.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are not submitted in a proper format and do not sufficiently specify elements presented within the figures. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 17/010,616. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/010,616. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antipa (US 2015/0074612 A1).

Regarding claim 1, Antipa teaches a computer-implemented method for providing an interactive data visualization user interface for a data set ([0017]), wherein the method comprises:
generating a first visual map using the data set by:
(i)    selecting, from a set of attributes of the data set, a set of vector attributes (FIG. 2 and [0016]: for example, a set of attributes of the data set corresponds to at least the root node A and its child nodes B1 to B3. A vector attribute may correspond to the path from node A to anyone of nodes B1-B3. For example, the vector between node A and node B1 is demonstrated in FIG. 3b and [0019]. Another vector attribute may correspond to a vector curve connecting nodes B1-B3, which are nodes of the same 
(ii)    deriving a set of point values from the data set (FIG. 3a and [0016-0017]: end of [0016] states that “Each node can represent any type of information, such as a data object, file name, parameter value, etc.”. Thus, a set of point values are derived from the data set. For example, at least root node A and child nodes B1-B3 are derived from the data set represented in FIG. 2, the nodes representing a set of point values from the data set); and
(iii)    distributing a set of graphical value representations of the set of point values along a set of physical vectors, wherein the set of physical vectors represent values of the set of vector attributes (FIGS. 3a-b and [0016-0019]: Continuing the example, nodes A and B1-B3 are distributed as graphical value representations along a set of physical vectors. The set of physical vectors are represented by, for example, the vector curve on which B1-B3 appear and the line indicating the parent-child relationship between node B1 and node A, as seen in FIG. 3b);
receiving a selection of at least one selected attribute value via one of: (i) a graphical representation from the set of graphical value representations; and (ii) a vector in the set of physical vectors (FIGS. 3a-b and [0018-0019]: node B1, which itself is a graphical representation, is selected. The selection of B1 corresponds to a vector, like the vector curve which includes B1-B3 or the vector/line between node B1 and node A);

repeating the generating step to generate a second visual map using the second layer data set (FIGS. 3b-c and [0018-0019]: the generating step is repeated to generate a second visual map as seen in FIG. 3c.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 Notice of References Cited Form for additional prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171